Title: To Thomas Jefferson from Robert R. Livingston, 10 December 1790
From: Livingston, Robert R.
To: Jefferson, Thomas



Dear Sir
New York 10th. Decr 1790

The enclosed was written long since and accidentaly detained at New York. I send it now to shew that I have not been inattentive to the letter you favoured me with and somewhat to shorten what I am now to tell you of the result of the experiment you encouraged me to make. In order to gain room for affixing the hollow cylinder or tub to the spindle of the mill it was necessary to make a new cog wheel and lanthorne this was a work of some expence and considerable time in the country where I could get but one mill wright and he conceived that I was doing a very foolish piece of work, and felt a reluctance in being so ill employed.
I had calculated upon having the smallest tub three feet every way clear of the wood, my mill wright however not comprehending that the small quantity of water which would then be in the larger tub could have much effect in floating the stones resolved to serve me against my will by so reducing the size of the cylinder as to admit more water. As he did not finish till the day I was to embark for New York it was too late to get it altered. The tub affixed was two feet eight inches below three feet above and two feet ten inches deep. Two inches were above the water. The  Millstones was 4 feet six inches and weighed as near as I could compute between twelve and thirteen hundred weight. I first graduated the gate, and set the mill in motion with a small force of water, without puting any water in the outside vessel, it ground ½ a bushel of rice in twenty four minutes. Water was then put in the outer tub and the mill being set in motion with the same force of water, it ground ½ a bushel of rice in 18 minutes. Here was a clear saving of one quarter but as the water wheels and cog wheels were very large and heavy I found the friction on the gudgeons to be some thing more than one fourth of the force then applied, but stating it at one fourth as this was equal on both, the saving in the friction of the stones and spindle will be about one third. If in addition to this the gudgeons should also be floated by hollow cylinders affixed to each end of the shaft (the friction of which may by this means be reduced almost to nothing, especialy if a horizontal wheel should be used) the difference will be still more considerable. My mill did not permit me (on account of the smallness of the tub) to ascertain how much lighter the pressure might have been made without injuring the flower. It had however this advantage, the meal came out perfectly cool and tho the stones were let down so as to run upon each other, which would have spoiled the meal in any other mill, two millers, both prejudiced against the scheme, declared it to be perfectly good and light.
This experiment serves to account for what has often perplexed me. Two mills of the same construction driven by the same force of water will frequently differ from each other both in the quantity and quality of the flours they make in a given time. This I conceive to be owing to the greater or less spring in the bridge tree, but as this is uncertain and incapable of being reduced to any rule I have contrived a mode of applying my principles to it in such a manner as to be useful to mills already erected without altering a single wheel.
Let two thick planks be joined together by leather, elastic yarn or in any other way which will make them water tight and suffer them to play half an inch. In the upper board insert a tube whose length shall be proportioned to the size of the board and the weight of the stone, place this upon the bridge tree of the mill, and let the spindle run on its pivot in the upper board: by filling this tube with more or less water that degree of weight which is calculated to make the best flower will be obtained, and much water be saved, for tho’ the friction on the spindle will not be less, yet that on the face of the stones, which is most important, will be  greatly diminished. I regret that I had it not in my power to make farther experiments with my mill from the delay in finishing it and the necessity I was under of embarking the river being full of ice and my family on board waiting for me.—I must tell you however that they are all in arms against me and that without your interposition I do not know how I shall compose them. They alledge that my politicks have half ruined them, diminished my fortune, wasted my time and occasioned the loss of my house by fire and that now my mechanicks will render water equally injurious to them and distroy our mills which stand on large streams by giving an additional value to others in this neighbourhood, which would not before come in competition with them. I have promised by means of a patent to make them some compensation and as I am now satisfied that the invention is both new and useful; I take the liberty to tax your friendship to have one expedited for me as the basis for an application abroad in behalf of a friend who is very apprehensive (as the thing is now well known and talked of) that some other person may take advantage of any delay and avail himself of my labours. I do myself the honor to enclose an official application. The thing is so entirely simple that I have not thought model necessary, a slight drawing will make it sufficiently intelligible. I ought to ask your pardon for the lenght of this Letter, but I well know that whatever comes to you in the shape of an useful improvement will meet with, tho’ it should be too imperfect to reward your attention. I have the honor to be Sir with the highest esteem & respect Your Most obt hum: Servt,

R R Livingston

